872 F.2d 1028
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence William SHELLEY, Plaintiff-Appellee,v.Lieutenant AMES;  Sgt. Chase;  Sgt. Giber;  CorrectionOfficers Cannons, Maynard, Davis, Kies and Craig,Defendants-Appellants.
No. 88-2010.
United States Court of Appeals, Sixth Circuit.
April 17, 1989.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
The plaintiff moves to dismiss the appeal and for the imposition of sanctions under Fed.R.App.P. 38.  The defendants are appealing from the district court's order denying their motion to dismiss for lack of service of process in this prisoner's civil rights case.  42 U.S.C. Sec. 1983.


2
The general rule is that the denial of a motion to dismiss is nonfinal and noncollateral.   Webster v. Sowders, 846 F.2d 1032, 1039 (6th Cir.1988) (Fed.R.Civ.P. 12(b)(6) motion to dismiss for failure to state a claim).  This general rule also applies to issues concerning personal jurisdiction.   SEC. v. Blazon Corp., 609 F.2d 960, 964 (9th Cir.1979).  Therefore, the defendants have appealed from a nonappealable order.  The motion to dismiss will be granted.


3
Concerning the plaintiff's motion for sanctions under Fed.R.App.P. 38, we note that this court dismisses many appeals by pro se litigants because they have appealed from nonappealable orders.  We only impose sanctions against such litigants when they repetitively file such appeals.  In this case, the defendants have not engaged in any similar practice that would justify the imposition of sanctions against them.  Therefore, the motion for sanctions will be denied.


4
The motions for counsel and for sanctions are denied.  The motion to dismiss is granted under Rule 9(b)(1), Rules of the Sixth Circuit.